Case: 10-50338 Document: 00511373601 Page: 1 Date Filed: 02/07/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 7, 2011
                                     No. 10-50338
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

SAULO TORRES-FACUNDO,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 3:10-CR-47-1


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Saulo Torres-Facundo (Torres) appeals the sentence imposed following his
guilty-plea conviction for attempted illegal reentry of a previously deported alien
and false personation in immigration matters. The district court sentenced
Torres within his advisory guideline sentencing range to 57 months of
imprisonment. Torres argues that his sentence is greater than necessary to
meet the sentencing goals of 18 U.S.C. § 3553(a), and that the Sentencing
Guidelines account for a prior conviction both to increase the offense level and

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50338 Document: 00511373601 Page: 2 Date Filed: 02/07/2011

                                  No. 10-50338

to calculate the criminal history score. He further argues that his guideline
sentencing range overstated the seriousness of his nonviolent offense and did not
properly account for his personal motive for reentering.
      We have previously rejected both Torres’s empirical data and his double
counting arguments. See United States v. Duarte, 569 F.3d 528, 529-31 (5th
Cir.), cert. denied, 130 S. Ct. 378 (2009). Torres’s argument concerning the
district court’s balancing of the § 3553(a) factors amounts to a disagreement with
the district court’s weighing of these factors and the appropriateness of a within-
range sentence.    The argument is insufficient to rebut the presumption of
reasonableness applicable to Torres’s within-range sentence. See United States
v. Alonzo, 435 F.3d 551, 554-55 (5th Cir. 2006). Torres has failed to show that
the district court abused its discretion or that his sentence was substantively
unreasonable. See Gall v. United States, 552 U.S. 38, 51 (2007). The judgment
of the district court is AFFIRMED.




                                        2